SULLIVAN, Judge
(concurring in the result):
Issue I can be resolved on the basis of waiver. Defense counsel affirmatively waived his objection to admission of the “stat sheet” evidence. Moreover, appellant used this evidence to present his defense of alibi to the members. Nevertheless, I disagree with the majority’s “beginning stages of preliminary screening of potential witnesses and suspects” rationale. It ignores the express language of Article 31, UCMJ, 10 USC § 831 (“may interrogate, or request any statement”). See United States v. Schake, 30 MJ 314, 317 (CMA1990).
Issue II also is decided by the majority on a questionable basis. The Supreme Court in Davis v. Alaska, 415 U.S. 308, 319, 94 S.Ct. 1105, 1111-12, 39 L.Ed.2d 347 (1974), did not make the distinction urged by the majority, although lower appellate courts have. See United States v. Williams, 963 F.2d 1337, 1340-41 (10th Cir.1992). In any event, I am not persuaded that such an error in the preclusion of this impeachment evidence prejudiced appellant.